TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 8, 2022



                                       NO. 03-21-00201-CV


                            Sandra Pruitt Higginbotham, Appellant

                                                  v.

                               Hulon Ted Higginbotham, Appellee




         APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on February 5, 2021. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and in the court below.